Citation Nr: 1422917	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  06-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to greater than a 10 percent rating prior to January 5, 2006, for lumbar spondylosis, degenerative disc disease at L4-L5 and L5-S1, and first-degree spondylolisthesis of L5.

2.  Entitlement to greater than a 10 percent rating for right lower extremity radiculopathy. 

3.  Entitlement to greater than a 10 percent rating for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980 and from May 1987 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating for compensation on the basis of individual unemployability, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Because, however, the evidence establishes that the Veteran is currently employed, the holding of Rice is inapplicable, and consideration of whether TDIU is warranted is not required.

In pertinent part, a December 2012 Board decision granted a 10 percent rating for the Veteran's lumbar spine disability prior to January 5, 2006 and separate 10 percent ratings for associated right and left lower extremity radiculopathy.  Subject to the parties' agreement in the January 2014 Joint Motion for Remand (Joint Motion), these issues were remanded to the Board.  A March 2014 letter notified the Veteran that he had 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the Joint Motion.  Later that month, the Veteran indicated he had no additional evidence to submit and asked that readjudication of his appeal proceed. 


FINDINGS OF FACT
 
1.  Prior to January 5, 2006, the Veteran's lumbar spine disability was manifested by arthritis, flexion limited to 90 degrees, total lumbar range of motion to 240 degrees, and muscle spasms not resulting in abnormal gait or spinal contour, but not by incapacitating episodes of intervertebral disc syndrome.
 
2.  The Veteran's right lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve.
 
3.  The Veteran's left lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for greater than a 10 percent rating for the Veteran's lumbar spine disability, prior to January 5, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5243 (2013).
 
2.  The criteria for greater than a 10 percent rating for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).
 
3.  The criteria for greater than a 10 percent rating for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  August 2004, December 2005, March 2006, February 2008, and March 2010 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The August 2004, January 2006, February 2008, and April 2010 VA examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lumbar Spine Disability

Prior to January 5, 2006, a 10 percent rating is in effect for the Veteran's lumbar spine disability.  This rating was assigned by the December 2012 Board decision under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, based on X-ray evidence of arthritis under Diagnostic Code 5003.  [A 40 percent rating is in effect beginning January 5, 2006, but the Joint Motion did not direct the Board to readjudicate that stage of the appeal.]  

The Veteran's disability also must be considered under Diagnostic Code 5242, which contemplates lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2013).

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

The evidence of record does not support greater than a 10 percent rating for lumbosacral strain, prior to February 13, 2008.  At the August 2004 VA examination, flexion was to 90 degrees and total range of motion was to 240 degrees; the examiner noted that there was no evidence of ankylosis.  The August 2004 VA examiner also noted that muscle spasm was not present; although a June 2005 private treatment record noted the presence of paraspinal muscle spasm, that clinician did not indicate that the spasm resulted in abnormal gait or abnormal spinal contour.  For these reasons, a schedular rating greater than 10 percent is not warranted prior to January 5, 2006.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As discussed elsewhere in this decision, separate ratings are in effect for right lower extremity and left lower extremity radiculopathy as related to the Veteran's lumbar spine disability.  However, the evidence of record does not support a separate rating for associated neurological abnormalities other than radiculopathy, as the record does not establish erectile, bladder, or bowel dysfunction that is related to the Veteran's lumbar spine disability, as those conditions are not documented in the evidence of record dated during that stage of the appeal period. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The evidence of record does not establish that the Veteran's lumbar spine disability results in a level of functional loss beyond that contemplated by the assigned rating for this stage of the appeal period.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  The Joint Motion pointed out that the Veteran reported high levels of pain at certain VA outpatient visits, to include pain rated 9/10 at an April 2005 visit, rated 10/10 at a June 2005 visit, and rated 9/10 at a September 2005 visit.  However, the evidence as a whole does not establish that this pain resulted in functional loss.  Indeed, at the August 2004 VA examination, the Veteran reported constant back pain that he rated 8/10, but at the same time, noted that he could function with medication, and that his condition did not cause incapacitation or other functional impairment.  Further, at a May 2006 private office visit, the Veteran reported having "virtually no pain."  Of further note, several of the records wherein the Veteran reports that his pain is 9/10 or 10/10, to include the April 2005 and June 2005 records identified in the Joint Motion, reflect that the Veteran's reported pain scale score was to describe multiple medical conditions, not only his back disability but also his right shoulder, right knee, and/or right foot.  None of these records establish that the Veteran's back pain resulted in functional loss.  Accordingly, greater than a 10 percent rating is not warranted prior to January 5, 2006, on the basis of functional loss.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The decision above has continued the 10 percent evaluation assigned under the General Rating Formula; elsewhere in this decision, the Board determines that no greater than a 10 percent rating is warranted for either the right lower extremity radiculopathy or the left lower extremity radiculopathy.  Thus, the combined rating is 30 percent disabling.  38 C.F.R. § 4.25 (2013). 

To that end, the Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, the record does not reflect a diagnosis of intervertebral disc syndrome during this stage of the appeal period.  The August 2004 VA examiner noted that there were no signs of intervertebral disc syndrome; the private treatment records dated between 2004 and 2008 and the VA treatment records dated between 2005 and 2006 also do not reflect such a diagnosis. Accordingly, greater than a 10 percent rating prior to January 5, 2006 is not warranted under the Formula for Rating Intervertebral Disc Syndrome.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The record reflects that service connection for right lower extremity radiculopathy and left lower extremity radiculopathy was granted by the December 2012 Board decision.  Per the Joint Motion, the Board must review the claims file and address whether a higher rating is warranted for either lower extremity radiculopathy.  After review of the record, the Board finds that the evidence does not support a higher rating for either lower extremity radiculopathy.  

As a threshold issue, the April 2010 VA examiner found that the Veteran's radiculopathy was mild, and the remaining evidence of record does not show that it was more than mild at any time during the appeal period.  At the Veteran's August 2004 VA examination, he denied radiating pain on movement and the neurologic examination showed no abnormal clinical findings from the motor, sensory, and reflex testing.  Similarly, private treatment records dated through 2008 repeatedly noted back pain radiating down the legs, but no neurologic impairment such as to contemplate moderate impairment of the sciatic nerve.  At a May 2006 visit, the Veteran reported leg numbness, but also denied tingling, paresthesias, or weakness; neurologic examination showed excellent strength, sensation, and reflex test clinical findings.  

Similarly, VA treatment records dated beginning April 2005 show back pain radiating into the lower extremities.  However, the Veteran's reports at the September 2005 and January 2006 visits of his radiating pain interfering with activities of daily living, normal work, and walking are inconsistent with the June 2006 record noting that the Veteran was exercising and had "no symptoms" at present, or the August 2007 record noting that the Veteran had been completing a cardio workout four days a week for 45 minutes at a time, to include using machines like a treadmill and a stepper and utilizing free weights.  At the January 2006 and February 2008 fee-based examinations, the Veteran reported back pain radiating into his legs which resulted in some forms of functional impairment, but again, the neurologic examination was essentially normal aside from a finding in February 2008 that there was decreased sensation to light touch of the left lateral thigh.  Finally, at the April 2010 VA examination, the Veteran denied paresthesias, leg or foot weakness, or unsteadiness, and neurologic examination was normal except for a finding of slightly reduced sensory ability in the right leg to light touch.  

Thus, while there have been some occasions on which clinical examination has shown decreased sensation to light touch, and several occasions as detailed above in which the Veteran has reported lower extremity numbness, none of these indicate that the decreased sensation or numbness rise to a degree as to contemplate moderate incomplete paralysis of the sciatic nerve.  The Veteran has not indicated, and indeed the April 2010 VA examination report confirmed, that the Veteran's gait was normal.  Any impairment reported by the Veteran with respect to his ability to walk distances does not appear to be selectively due to his radiculopathy as opposed to his back disability itself.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's lumbar spine disability and related radiculopathy.  While the Veteran consistently reported pain which interfered with activities of daily living, enjoyment of life and walking, concurrent records also indicated that he had no symptoms or that he was able to exercise frequently in the forms of treadmills, free weight lifting, and use of a stepper/Stairmaster.  Marked interference of employment has not been shown; the record reflects that during the appeal period, the Veteran was employed full-time.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

Greater than a 10 percent rating for the Veteran's lumbar spine disability, prior to January 5, 2006, is denied.

Greater than a 10 percent rating for the Veteran's right lower extremity radiculopathy is denied.

Greater than a 10 percent rating for the Veteran's left lower extremity radiculopathy is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


